DETAILED ACTION
This office action is in response to the instant application filed on 11/02/2021.
Claims 1-20 are pending of which claims 1, 11 and 17 are independent claims.
The present application is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200059904 to Takeda (hereinafter “Takeda”)  in view of US. Pub. 20100296389 to Khandekar (hereinafter “Khandekar”) and the combination of Takeda and Khandekar is further combined with US. Pub. 20200274517 to Fukuhara (hereinafter “Fukuhara”).


Regarding claim 1.A method comprising: establishing, with a base station, a first component carrier having a first frequency band( Takeda, see paragraph[0042], using the downlink control information allocated to the first frequency band, the radio base station is capable of instructing the UE to monitor a downlink control channel in the second frequency band); and having a second frequency band (Takeda, see paragraph[0042], using the downlink control information allocated to the first frequency band, the radio base station is capable of instructing the UE to monitor a downlink control channel in the second frequency band) that overlaps the first frequency band (Takeda, see paragraph[0085], FIG. 5-6,  the first and second frequency bands are configured so that their frequency regions overlap, and the first and second frequency bands may be configured in different carriers, or may be configured in different subbands inside the same carrier);  

However, Takeda does not explicitly teach transmitting, from the base station, signaling and control information exclusively on the first component carrier; and scheduling data packets on a non-overlapping portion of the second component. However, Khandekar in the same or similar field of endeavor teaches transmitting, from the base station, signaling and control information exclusively on the first component carrier; and scheduling data packets on a non-overlapping portion of the second component carrier (Khandekar, see paragraph [0016], receiving a scheduling based on a request  and  receiving control information on a first component carrier). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Khandekar into Takeda’s (Khandekar; [0063]).
.

However, Takeda does not explicitly teach establishing, with the base station, a second component carrier in carrier aggregation with the first component carrier. However, Fukuhara in the same or similar field of endeavor teaches establishing, with the base station, a second component carrier in carrier aggregation with the first component carrier (Fukuhara, see paragraph [0177], FIG. 15A-B, the uplink channel includes three aggregated component carriers fUL1, fUL2, and fUL3, the downlink channel includes five aggregated component carriers fDL1, fDL2, fDL3, fDL4, and fDL5 where band 1 and band 2 belong). In view of the above, having the method of Takeda and then given the well-established teaching of Khandekar, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Khandekar as modified by Fukuhara within the system of Takeda because it would allow usage of TDD for efficiency of communication. Furthermore, all references deal with same field of endeavor, thus modification of Takeda  by Khandekar  as modified by Fukuhara  would have been to achieve efficient use of spectrum and variable allocation of throughput between transmit and receive directions by using TDD as disclosed in Fukuhara para 0162.

Regarding claim 2: Takeda discloses the  method of claim 1, further comprising scheduling data packets on the first component carrier (Takeda, see paragraph 0048],  based on the downlink control information included inside the first frequency bandwidth, the UE controls reception processing and/or transmission processing of a signal included inside the second frequency bandwidth, i.e., the UE performs reception and/or transmission of data, based on the downlink control information transmitted in the first frequency band and the downlink control information transmitted in the second frequency band (2-step scheduling); using the downlink control information allocated to the first frequency band, the radio base station is capable of instructing the UE to monitor a downlink control signal in the second frequency band).  

Regarding claim 3: Takeda discloses the method of claim 1, further comprising transmitting signaling and control information on an overlapping portion of the first component carrier (Takeda, see paragraph [0085], FIG. 5-6, the first and second frequency bands are configured so that their frequency regions overlap, and the first and second frequency bands may be configured in different carriers, or may be configured in different subbands inside the same carrier). 

Regarding claim 4: Takeda discloses the  method of claim 2, wherein the base station does not schedule data packets on an overlapping portion of the second component carrier (Takeda, see paragraph [0086], FIG. 5 & 6, regardless of the usage of second component carrier of the overlapped second frequency band, the UE performs the following:  given the configuration the first and second frequency bands in different carrier as illustrated in FIG. 5 (First Aspect) for indicating monitoring of the second frequency band using the downlink control information transmitted in the first frequency band, and FIG. 6 illustrates (Second Aspect) for controlling scheduling of data of the second frequency band using the downlink control information transmitted in the first frequency band, and the second component carrier is not used, the second aspect may not be applicable).  

Regarding claim 5: Takeda discloses a base station having a first frequency band that overlaps with a second frequency band. However, Takeda does not explicitly teach the method of claim 1, further comprising establishing a transmission passband with a transmission filter of the base station, wherein the transmission passband ensures that the base station only transmits signals with an allotted bandwidth of the base station. However, Fukuhara in the same or similar field of endeavor teaches the method of claim 1, further comprising establishing a transmission passband with a transmission filter of the base station, wherein the transmission passband ensures that the base station only transmits signals with an allotted bandwidth of the base station(Fukuhara, see paragraph [0156], a filter arranged to filter a radio frequency signal in a fifth generation (5G) new radio (NR) operating band within Frequency Range, a filter arranged to filter a radio frequency signal operating band, for example, a frequency rang  may be from 410 MHz to 7.125 GHz, and this range may be used in a filter arranged to filter an operating radio frequency signal for a 4G LTE operating band in a filter having a passband that includes a fourth generation (4G) Long Term Evolution (LTE) operating band and a 5G NR operating band. Note: a passband filter can be high pass or low pass filter or both, and uses the effective or allotted bandwidth within a passband to filter all signals not included in the effective or allotted bandwidth). In view of the above, having the method of Takeda and then given the well-established teaching of Khandekar, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Khandekar as modified by Fukuhara within the system of Takeda because it would allow usage of TDD for efficiency of communication. Furthermore, all references deal with same field of endeavor, thus modification of Takeda  by Khandekar  as modified by Fukuhara  would have been to achieve efficient use of spectrum and variable allocation of throughput between transmit and receive directions by using TDD as disclosed in Fukuhara para 0162.
.
Regarding claim 6: Takeda discloses a base station having a first frequency band that overlaps with a second frequency band. However, Takeda does not explicitly teach the method of claim 5, further comprising establishing a receiving passband with a receiving filter of the base station, wherein the receiving passband ensures that the base station only receives signals within the allotted bandwidth of the base station. However, Fukuhara in the same or similar field of endeavor teaches the method of claim 5, further comprising establishing a receiving passband with a receiving filter of the base station, wherein the receiving passband ensures that the base station only receives signals within the allotted bandwidth of the base station (Fukuhara, see paragraph [0156], a filter arranged to filter a radio frequency signal operating band within a Frequency Range, for example, the frequency range may be from 410 MHz to 7.125 GHz, and this range may be used in a filter arranged to filter a radio frequency signal in a 4G LTE or 5G operating band. Note: a passband filter can be high pass or low pass filter or both, and used to filter out the effective or allotted bandwidth within a passband). In view of the above, having the method of Takeda and then given the well-established teaching of Khandekar, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Khandekar as modified by Fukuhara within the system of Takeda because it would allow usage of TDD for efficiency of communication. Furthermore, all references deal with same field of endeavor, thus modification of Takeda  by Khandekar  as modified by Fukuhara  would have been to achieve efficient use of spectrum and variable allocation of throughput between transmit and receive directions by using TDD as disclosed in Fukuhara para 0162.

Regarding claim 7: Takeda discloses the method of claim 1, wherein the signal and control information includes synchronization signal blocks that include major information blocks (Takeda, see paragraph [0051], a first frequency bandwidth may be configured based on each frequency band to use, frequency bandwidth to transmit using a synchronization signal information blocks, such as, a broadcast channel, a frequency position and/or numerology or the like). 

Regarding claim 8: Takeda discloses a base station having a first frequency band that overlaps with a second frequency band. However, Takeda does not explicitly teach the Fukuhara, see paragraph [0187], a particular user device is allocated with a primary component carrier (PCC) or anchor carrier for uplink and a PCC for downlink, and to enhance bandwidth for uplink communications, the uplink PCC can be aggregated with one or more uplink secondary component carriers (SCCs) and to enhance bandwidth for downlink communications, the downlink PCC can be aggregated with one or more downlink SCCs).  In view of the above, having the method of Takeda and then given the well-established teaching of Khandekar, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Khandekar as modified by Fukuhara within the system of Takeda because it would allow usage of TDD for efficiency of communication. Furthermore, all references deal with same field of endeavor, thus modification of Takeda  by Khandekar  as modified by Fukuhara  would have been to achieve efficient use of spectrum and variable allocation of throughput between transmit and receive directions by using TDD as disclosed in Fukuhara para 0162.

Regarding claim 9: Takeda discloses a base station having a first frequency band that overlaps with a second frequency band. However, Takeda does not explicitly teach the method of claim 1, wherein the base station is a 5G new radio base station. However, Fukuhara in the same or similar field of endeavor teaches the method of claim 1, Fukuhara, see paragraph [0156], a filter arranged to filter a radio frequency signal in a fifth generation (5G) new radio (NR) operating band within Frequency Range 1 (FR1), a filter arranged to filter a radio frequency signal in a 5G NR operating band; and FR1 may be from 410 MHz to 7.125 GHz).  In view of the above, having the method of Takeda and then given the well-established teaching of Khandekar, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Khandekar as modified by Fukuhara within the system of Takeda because it would allow usage of TDD for efficiency of communication. Furthermore, all references deal with same field of endeavor, thus modification of Takeda  by Khandekar  as modified by Fukuhara  would have been to achieve efficient use of spectrum and variable allocation of throughput between transmit and receive directions by using TDD as disclosed in Fukuhara para 0162.

Regarding claim 10: Takeda discloses the  method of claim 1, wherein the carrier aggregation complies with 3GPP standards( Takeda, see paragraphs [0003], 3GPP, in order to widen the band, introduced Carrier Aggregation (CA) for aggregating a plurality of component carriers (CC: Component Carrier); a plurality of CCs of the same radio base station is configured for a user terminal);transmitting, from the base station, synchronization signal blocks exclusively on the first component carrier (Takeda, see paragraph [0051], a first frequency bandwidth may be configured based on each frequency band to use, frequency bandwidth to transmit using a synchronization signal information blocks, such as,  broadcast channel, frequency position and/or numerology or the like); and scheduling, with the base station, data packets on both the first component carrier and on the second component carrier (Takeda, see paragraph [0055], in case of receiving in the first and second frequency band, the UE starts to monitor the downlink control channel in the second frequency band after a lapse of a predetermined period; the timing for starting to monitor in the second frequency band may be the next time interval after a time interval in which the downlink control information is received in the first frequency band or may be a time interval after a lapse of a predetermined period. Note: component carrier in the first and second frequency band are configured).

Regarding claim 17: Takeda discloses a  base station, comprising: a transceiver configured to transmit and receive signals; one or more processors coupled to the transceiver; and one or computer readable media including instructions that, when executed by the one or more processors, perform a process including: establishing, at least in part with the transceiver, a first component carrier having a first frequency band;   and having a second frequency band that overlaps with the first frequency band (Takeda, see paragraph[0085], FIG. 5-6,  the first and second frequency bands are configured so that their frequency regions overlap, and the first and second frequency bands may be configured in different carriers, or may be configured in different subbands inside the same carrier, and partial overlapping configuration will enable part of first and second frequency band independent of each other. Note: the first and second frequency band may have each aggregated component carriers configured overlapped and non-overlapped if configured for partial overlap).

However, Takeda does not explicitly teach transmitting, with the transceiver, signaling and control information exclusively on the first component carrier; and scheduling data packets on a portion of the second component carrier that does not overlap with the first component carrier. However, Khandekar in the same or similar field of endeavor teaches transmitting, with the transceiver, signaling and control information exclusively on the first component carrier; and scheduling data packets on a portion of the second component carrier that does not overlap with the first component carrier(Khandekar,  see paragraphs[0056], UE receiving downlink control information such as scheduling information, resource assignment information, uplink scheduling grants transmitted on a PDCCH of one or more anchor carriers ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Khandekar into Takeda’s system/method because it would allow component carrier for scheduling. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficiently transmit scheduling assignments and other control information to a UE (Khandekar; [0063]).

However, Takeda does not explicitly teach establishing, at least in part with the transceiver, a second component carrier in carrier aggregation with the first component carrier. However, Fukuhara in the same or similar field of endeavor teaches Fukuhara, see paragraphs  [0177], FIG. 15A-B, the uplink channel includes three aggregated component carriers fUL1, fUL2, and fUL3, the downlink channel includes five aggregated component carriers fDL1, fDL2, fDL3, fDL4, and fDL5 , and the respective component carriers in the respective band and association between uplink and downlink component carriers may be configured for uplink and downlink communication, and in this case association between fUL2 and fDL1 created ). In view of the above, having the method of Takeda and then given the well-established teaching of Khandekar, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Khandekar as modified by Fukuhara within the system of Takeda because it would allow usage of TDD for efficiency of communication. Furthermore, all references deal with same field of endeavor, thus modification of Takeda  by Khandekar  as modified by Fukuhara  would have been to achieve efficient use of spectrum and variable allocation of throughput between transmit and receive directions by using TDD as disclosed in Fukuhara para 0162.

Regarding claim 18: Takeda discloses a base station having a first frequency band that overlaps with a second frequency band. However, Takeda does not explicitly teach the base station of claim 17, further comprising a transmission filter that establishes a transmission passband that ensures that the transceiver only transmits signals within an allotted bandwidth. However, Fukuhara in the same or similar field of endeavor teaches the base station of claim 17, further comprising a transmission filter that establishes a Fukuhara, see paragraph [0156], a filter arranged to filter a radio frequency signal operating band within a Frequency Range, for example, the frequency range may be from 410 MHz to 7.125 GHz, and this range may be used in a filter arranged to filter a radio frequency signal in a 4G LTE or 5G allotted  operating band. Note: a passband filter can be high pass or low pass filter or both, and used to filter out the effective or allotted bandwidth within a passband). In view of the above, having the method of Takeda and then given the well-established teaching of Khandekar, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Khandekar as modified by Fukuhara within the system of Takeda because it would allow usage of TDD for efficiency of communication. Furthermore, all references deal with same field of endeavor, thus modification of Takeda  by Khandekar  as modified by Fukuhara  would have been to achieve efficient use of spectrum and variable allocation of throughput between transmit and receive directions by using TDD as disclosed in Fukuhara para 0162.

Regarding claim 19: Takeda discloses a base station having a first frequency band that overlaps with a second frequency band. However, Takeda does not explicitly teach the base station of claim 17, further comprising a receiving filter configured to establish a receiving passband that ensures that the transceiver only receives signals within the allotted bandwidth. However, Fukuhara in the same or similar field of endeavor teaches the base station of claim 17, further comprising a receiving filter configured to establish Fukuhara, see paragraph [0156], a filter arranged to filter a radio frequency signal operating band within a Frequency Range, and this range may be used in a filter arranged to filter only a radio frequency signal in a 4G LTE or 5G allotted operating band. Note: a passband filter can be high pass or low pass filter or both, and used to filter out the effective or allotted bandwidth within a passband). In view of the above, having the method of Takeda and then given the well-established teaching of Khandekar, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Khandekar as modified by Fukuhara within the system of Takeda because it would allow usage of TDD for efficiency of communication. Furthermore, all references deal with same field of endeavor, thus modification of Takeda  by Khandekar  as modified by Fukuhara  would have been to achieve efficient use of spectrum and variable allocation of throughput between transmit and receive directions by using TDD as disclosed in Fukuhara para 0162.

Regarding claim 20: Takeda discloses the base station of claim 19, wherein the signaling and control information include synchronization signal blocks (Takeda, see paragraph [0051], a first frequency bandwidth may be configured based on each frequency band to use, frequency bandwidth to transmit using a synchronization signal information blocks, such as, broadcast channel, frequency position and/or numerology or the like).  


Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200059904 to Takeda (hereinafter “Takeda”) in view of US. Pub. 20200274517 to Fukuhara (hereinafter “Fukuhara”).

Regarding claim 11: Takeda discloses a   method, comprising: establishing, with a new radio compliant base station, a first component carrier having a first frequency band and having a second frequency band that overlaps with the first frequency band(Takeda, see paragraph[0085], FIG. 5-6,  the first and second frequency bands are configured so that their frequency regions overlap, and the first and second frequency bands may be configured in different carriers, or may be configured in different subbands inside the same carrier);  transmitting, from the base station, synchronization signal blocks exclusively on the first component carrier (Takeda, see paragraph [0051], a first frequency bandwidth may be configured based on each frequency band to use, frequency bandwidth to transmit using a synchronization signal information blocks, such as,  broadcast channel, frequency position and/or numerology or the like; and scheduling, with the base station, data packets on both the first component carrier and on the second component carrier(Takeda, see paragraph [0055], in case of receiving in the first and second frequency band, the UE starts to monitor the downlink control channel in the second frequency band after a lapse of a predetermined period; the timing for starting to monitor in the second frequency band may be the next time interval after a time interval in which the downlink control information is received in the first frequency band or may be a time interval after a lapse of a predetermined period. Note: component carrier in the first and second frequency band are configured).
However, Takeda does not explicitly teach establishing, with the base station, a second component carrier in carrier aggregation with the first component carrier. However, Fukuhara in the same or similar field of endeavor teaches establishing, with the base station, a second component carrier in carrier aggregation with the first component carrier (Fukuhara, see paragraphs [0177], FIG. 15A-B, the uplink channel includes three aggregated component carriers fUL1, fUL2, and fUL3, the downlink channel includes five aggregated component carriers fDL1, fDL2, fDL3, fDL4, and fDL5 where band 1 and band 2 belong). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Fukuhara into Takeda’s system/method because it would allow usage of TDD for efficiency of communication.  Such combination would have been obvious to combine as all references are from analogous art where a motivation would have been to achieve efficient use of spectrum and variable allocation of throughput between transmit and receive directions by using TDD (Fukuhara; [0162]).

Regarding claim 12: Takeda discloses the  method of claim 11, further comprising transmitting control resource sets exclusively on the first component carrier (Takeda, see paragraph [0056], For example, the UE starts the timer after receiving in the first frequency band the control resource set where in the received downlink control information indicating monitoring in the second frequency band, and the UE performs monitoring of the downlink control information in the second frequency band until the timer expires).  

Regarding claim 13: Takeda discloses the  method of claim 11, wherein the first component carrier and the second component carrier collectively cover an entirety of a network bandwidth allotted to the base station (Takeda, see paragraph [0059], using the downlink control information transmitted inside the first frequency bandwidth, the radio base station notifies the UE of usage of the second frequency band, the station may include information (parameter) on the second frequency band in the downlink control information to notify the user terminal, and the information on the second frequency band corresponds to a place where the second frequency band is configured as the bandwidth for the UE).  

Regarding claim 14: Takeda discloses a base station having a first frequency band that overlaps with a second frequency band. However, Takeda does not explicitly teach the method of claim 11, further comprising establishing, with the base station, a third component carrier in carrier aggregation with the first component carrier and the second component carrier and being contiguous with either the first component carrier or the second component carrier. However, Fukuhara in the same or similar field of endeavor teaches the method of claim 11, further comprising establishing, with the base station, a third component carrier in carrier aggregation with the first component carrier and the second component carrier and being contiguous with either the first component carrier or the second component carrier Fukuhara, see paragraphs  [0177], FIG. 15A-B, the uplink channel includes three aggregated component carriers fUL1, fUL2, and fUL3, the downlink channel includes five aggregated component carriers fDL1, fDL2, fDL3, fDL4, and fDL5 , and the respective component carriers in the respective band are contiguous). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Fukuhara into Takeda’s system/method because it would allow usage of TDD for efficiency of communication.  Such combination would have been obvious to combine as all references are from analogous art where a motivation would have been to achieve efficient use of spectrum and variable allocation of throughput between transmit and receive directions by using TDD (Fukuhara; [0162]).

Regarding claim 15: Takeda discloses the method of claim 11, further comprising establishing overlapping with either the first component carrier or the second component carrier (Takeda, see paragraph [0085], FIG. 5-6, the first and second frequency bands are configured so that their frequency regions overlap, and the first and second frequency bands may be configured in different carriers, or may be configured in different subbands inside the same carrier. Note: the first and second frequency band may have each aggregated component carriers configured).  

However, Takeda does not explicitly teach the method of claim 11, further comprising establishing, with the base station, a third component carrier in carrier aggregation with the first component carrier and the second component carrier. However, Fukuhara in Fukuhara, see paragraphs  [0177], FIG. 15A-B, the uplink channel includes three aggregated component carriers fUL1, fUL2, and fUL3, the downlink channel includes five aggregated component carriers fDL1, fDL2, fDL3, fDL4, and fDL5 , and the respective component carriers in the respective band configured and an association between uplink and downlink is configured). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Fukuhara into Takeda’s system/method because it would allow usage of TDD for efficiency of communication.  Such combination would have been obvious to combine as all references are from analogous art where a motivation would have been to achieve efficient use of spectrum and variable allocation of throughput between transmit and receive directions by using TDD (Fukuhara; [0162]).

Regarding claim 16: Takeda discloses the  method of claim 11, wherein the base station does not schedule packets on second physical resource blocks that overlap with the first physical resource blocks (Takeda, see paragraph [0059], using the downlink control information transmitted inside the second frequency bandwidth, the radio base station notifies the UE of usage of the first frequency band, the station may include information (parameter) on the first frequency band in the downlink control information to notify the user terminal, and the information on the first frequency band corresponds to a place where the first frequency band is configured as the downlink  bandwidth for the UE).

However, Takeda does not explicitly teach wherein the first component carrier includes a plurality of first physical resource blocks, wherein the second component carrier includes a plurality of second physical resource blocks. However, Fukuhara in the same or similar field of endeavor teaches wherein the first component carrier includes a plurality of first physical resource blocks, wherein the second component carrier includes a plurality of second physical resource blocks (Fukuhara, see paragraphs  [0177], FIG. 15A-B, the uplink channel includes three aggregated component carriers fUL1, fUL2, and fUL3, the downlink channel includes five aggregated component carriers fDL1, fDL2, fDL3, fDL4, and fDL5 , and the respective component carriers, where the first and second component carriers are configured in the respective band). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Fukuhara into Takeda’s system/method because it would allow usage of TDD for efficiency of communication.  Such combination would have been obvious to combine as all references are from analogous art where a motivation would have been to achieve efficient use of spectrum and variable allocation of throughput between transmit and receive directions by using TDD (Fukuhara; [0162]).



Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                                                                                                                                                                                                                               

/PHIRIN SAM/Primary Examiner, Art Unit 2476